Citation Nr: 0108130	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's VA compensation benefits, on behalf of his 
daughter, a "child".   


REPRESENTATION

Appellant represented by:	Jack A. Roth, Representative


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona which denied an increase in 
the current apportionment amount of $275.00 to the appellant.

In December 1993, the Superior Court of Arizona Maricopa 
County appointed the Arizona Veterans Service Commission 
(AVSC) as conservator for the veteran.   AVSC is the payee 
for the veteran's benefits and the veteran is the 
beneficiary.   

The Board notes that the RO complied with the regulatory 
requirements for contested cases of notifying the veteran 
that the appellant had disagreed with the denial of her claim 
for an increase in her apportionment of the veteran's 
benefits, providing a statement of the case, notice that the 
appellant had appealed and the substance of her appeal and 
notice of the hearing scheduled at the Board.  In addition, 
the conservator for the veteran has received copies of 
material in the claims file that were sent to the appellant.  
Although the veteran apparently was not furnished a copy of 
the recent supplemental statements of the case issued in 
October 1998 and in July 1999, the Board finds that the 
veteran has not been prejudiced by the non-receipt as the RO 
continued the denial of an increase in the appellant's 
apportionment benefit.  


FINDINGS OF FACT

1.  The veteran is service-connected for paranoid 
schizophrenia, for which he has been in receipt of disability 
compensation at the one hundred percent rate since 1968; he 
also receives Social Security benefits.

2.  In October 1983, the Board found that the appellant had 
been permanently incapable of self-support due to her 
disabilities since prior to reaching her 18th birthday and 
was entitled to VA benefits as a "child" of the veteran.

3.  The appellant does not live with the veteran.

4.  The current apportionment of the veteran's benefits of 
$275.00 a month has been in effect since October 1, 1977 and 
has been for the appellant alone since September 1980 when 
her sibling turned age 18.

5.  The appellant has special needs and hardship is shown to 
exist.  

6.  The veteran's total income is more than sufficient to 
meet his needs and a reasonable amount of apportionment to 
his daughter will not cause his expenses to exceed his 
income.


CONCLUSION OF LAW

The criteria for entitlement to an increased apportionment of 
the veteran's compensation benefits are met and an 
apportionment of $359 per month for the benefit of the 
appellant, a "child" of the veteran is established.  38 
U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.450, 
3.451, 3.452, 3.458 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim dated in September 1996 was received in March 1997 
from the "agent" of the appellant, daughter of the veteran, 
seeking an increase in the amount of money she received from 
VA.  In April 1997, the appellant was informed of the 
evidence needed to appoint her representative.  Later that 
month, the appellant resubmitted the claim for an increase 
co-signing the request.  A letter was received from the 
appellant dated in May 1997 authorizing J.R. to act as her 
representative for this claim.  The appellant is the 
veteran's unmarried daughter, over the age of 18 years, who 
has been deemed a "child" of the veteran by the Board in 
October 1983 and implemented by the RO in a rating decision 
in November 1983.  38 C.F.R. § 3.57(a)(ii).  The appellant 
does not live with the veteran and currently receives an 
apportionment of $275.00 a month.  

Based on information in a December 1974 letter to the mother 
of the appellant, an initial apportionment of $136.00 was for 
the appellant's mother, the appellant and her sister.  After 
the mother's divorce from the veteran, instead of the 
apportionment dropping to $88.00 for the two daughters, the 
RO determined to continue the $136.00 monthly apportionment.  
Thus, the children were granted an increase.  In reply, her 
mother's attorney noted that she was not divorced from the 
veteran.  The RO wrote on January 2, 1975, that the 
apportionment would not be increased as it would create a 
hardship on the veteran.  A Board decision in May 1978, as 
corrected, awarded increased apportionment for the benefit of 
two of the veteran's minor children to $150 effective from 
January 1, 1975, $225 effective from October 1, 1976, and 
$275 effective from October 1, 1977.  After the appellant's 
sister turned 18 in September 1980 and was no longer entitled 
to receive VA benefits, the apportionment amount of $275 
remained the same and was for the sole benefit of the 
appellant.   

A Board decision in October 1983 finding that the appellant 
became permanently incapable of self-support prior to her 
18th birthday, by reason of physical or mental disability 
diagnosed as diabetes mellitus  was implemented by the RO in 
a rating decision in November 1983.  The Board found that the 
appellant has had diabetes mellitus since childhood, and an 
adolescence adjustment reaction was diagnosed.  She had 
continued to suffer from emotional problems.  The Board 
concluded that the appellant had been permanently incapable 
of self-support due to her disabilities since prior to 
reaching her 18th birthday and was entitled to VA benefits as 
a "child" of the veteran. 

The Board also notes that the RO in an August 1994 rating 
decision determined that the veteran's son was incapable of 
self-support prior to his eighteenth birthday.  In November 
1996, the RO granted the son's claim for an apportionment and 
granted an apportionment award of $50.00 effective September 
1, 1996.  The veteran disagreed with the award of 
apportionment.  The apportionment award was subsequently 
terminated effective October 1, 1997, as the son no longer 
met the definition of "child" for VA purposes due to his 
marriage.

In the appellant's claim, her monthly income was stated as 
$275.00 from VA and $396.00 from Social Security Disability 
Income (SSDI).  Social Security also paid the premium for 
Medicare Part B; a monetary figure was not provided.  Her 
monthly expenses were listed as:  $325 for rent, $45 for 
electric, $250 for groceries, $80 for phone, $43 for auto 
insurance, $60 for gas, $18 for cable (disabled fee), and $20 
for sundries for a total of $841.00.  The appellant's 
Representative noted that the appellant's expenses exceeded 
her income by $170 and in addition, the expenses had not 
included clothes, shoes, and travel to see medical doctors.  
It was noted that the appellant had just been released from a 
nine week hospitalization and had undergone many illnesses 
and medical procedures which were detailed in a list 
provided.  He requested a substantial increase in the 
apportionment.  

Evidence of record shows that in September 1996, the veteran 
was ordered by the Superior Court of Arizona in Maricopa 
County to pay $1080 monthly commencing July 1, 1996, to his 
wife (not the mother of the appellant).  

By letter dated in June 1997, the veteran's conservator was 
notified that a request for apportionment of the veteran's 
benefits had been made by a dependent not living with the 
veteran.  It was requested that information concerning the 
veteran's finances be submitted.  There was notice that if 
the veteran agreed with the apportionment, in addition to the 
financial information, he should send a statement that he 
agreed and a request for immediate adjustment of his 
payments.  

The conservator responded in June 1997 that the veteran had 
income of $1849 from VA as shown by letter from VA dated in 
December 1996, $801 from Social Security as shown by letter 
from the Social Security Administration and $.56 in interest 
per month for a total income of $2650.56 per month.  A trust 
balance report dated June 19, 1997, showed $216.94.  Monthly 
expenses for the veteran were $350 for rent, $15.30 for gas, 
$65.15 for telephone, $67.50 for legal fees, $167.23 for auto 
insurance, $30.00 for electric, $39.08 for cable, $311.40 for 
auto payment (projected to increase in July), $132.50 for 
conservator fees for a total of $1178.16.  In addition, the 
veteran paid $1080 per month to his estranged wife (not the 
mother of the appellant).  The Division of Income worksheet 
prepared by the Court noted gross income as $2,617, and net 
income of $2486 from which $325 for housing was subtracted 
for an adjusted new monthly income figure of $2161.  Each 
party was entitled to 1/2 of this figure or $1080.   

In July 1997, a Special Apportionment Decision denied an 
increase in the apportionment and continued the amount of 
$275.00.  The figures used in the decision were taken from 
the figures furnished by the conservator and the appellant.  
The veteran's monthly VA award was $1,849 and other monthly 
income was $801.56 for total monthly income of $2,650.56.  
His monthly expenses were $2,258.16 which resulted in net 
income after expenses of $392.40.  His liquid assets were 
$216.94 and there were no other assets.  The appellant's 
monthly VA award was $275 and other monthly income was $396 
for total monthly income of $671.  Her monthly expenses were 
$841 which resulted in a negative balance of $170.  The 
appellant's liquid assets and other assets were unknown.  

The decision noted that the veteran was incompetent and 
receiving compensation at the rate payable to a married 
veteran with 2 children and each child received an 
apportionment.  The appellant was receiving $275.00 and a son 
was receiving $50.00.  The error made by the conservator as 
to which dependent was making claim for apportionment in his 
furnishing of the expenses was mentioned in the Special 
Apportionment Decision.  In the conservator's response he had 
alleged that the apportionment should not be made as the 
dependent requesting the apportionment was living with the 
estranged wife to whom the veteran paid half of his income as 
ordered by the Court.  In addition, they were living in a 
house purchased from sale of previous home of which the 
veteran received no portion.  The Special Apportionment 
decision noted that the conservator's statement that the 
claimant lived with the veteran's estranged wife who received 
1/2 of the veteran's income did not appear to be the case.  It 
was the son who lived with the estranged spouse and received 
a separate apportionment.  The son was not the claimant in 
this case.  

The decision further noted that per 38 C.F.R. 3.451 "The 
amount apportioned should generally be consistent with the 
total number of dependents involved."  It was noted that the 
current rate apportioned to the claimant, $275.00 per month, 
was higher than the additional dependent's allowance of 
$59.00 included for her in the veteran's monthly rate.  It 
was also noted that the conservator had not included certain 
essentials in the list of the veteran's expenses, namely, 
food, clothing, toiletries and medical expenses.  The 
conclusion was that the addition of these and any other 
expenses would likely cause undue financial hardship to the 
veteran.  

In July 1997, the appellant and her representative were 
notified that the claim for an increase in the monthly 
apportionment of the veteran's benefits was denied because an 
increase in the apportionment would cause the veteran undue 
financial hardship.  The conservator for the veteran was also 
notified of the denial.  

By letter dated in July 1997, the appellant and J. R. were 
notified that J.R. was authorized to represent the appellant 
in her claim for an increase in her monthly apportionment.  

In August 1997, the Representative submitted a notice of 
disagreement with the decision denying the request for an 
increase in apportionment.  No additional evidence was 
submitted.  

The conservator was notified by letter (undated) that the 
veteran's son was married in October 1997 and was removed 
from the veteran's award effective October 1, 1997.  The 
veteran's monthly compensation effective October 1, 1997, was 
rate to which entitled of $2,115.00; rate paid of $1,840 and 
the amount withheld as continued apportionment for his 
daughter was $275.00.  Effective December 1, 1997, due to a 
legislative increase, the rate to which entitled was 
$2,159.00, the rate paid was $1,884.00, and the amount 
withheld was $275.00.  The award included benefits only for 
the veteran's spouse and a separate award was made to the 
veteran's child not in his custody.

In July 1998, the Representative submitted a correction of 
expenses and claimed that the correction did not allude to 
any additional issues.  The appellant's expenses were 
corrected as follows:  $600 for rent; $75 for electric; $350 
for groceries; $80 for phone; $43 for auto insurance; $80 for 
gas, $24 for cable, $30 for clothes and $40 for sundries.  
This resulted in a total of $1,322 per month.  Income was 
again noted as $651.  Again the Representative requested a 
substantial increase in the apportionment. 

A statement of the case was mailed to the appellant and to 
the conservator in July 1998.  The history indicated that the 
appellant has been receiving an apportionment of the 
veteran's benefits since October 1968.  Her sister and mother 
received part of the apportionment for a period of time.  The 
current apportionment of $275 per month for her alone had 
been in effect since September 1980 when her sibling turned 
age 18.  It was noted that the additional compensation 
currently payable for the child was $81.00 per month and the 
appellant was receiving an apportionment of $275 a month.  

The daughter filed suit in the Superior Court of Arizona in 
1998 in the Matter of the Conservatorship for the veteran 
objecting to the December 1995 to December 1996 annual 
accounting filed by the Arizona Veterans Service Commission.  
The daughter asked the court to reject the conservators 
annual accounting of December 1995 to December 1996.  She 
also asked for the removal of the attorney for her father, 
the removal of the conservator, to provide a new Court 
appointed Conservator to oversee her father's finances and a 
new Court appointed attorney to protect his interests.  
Evidence received includes a notice of filing amended annual 
accounting for the period of December 13, 1995 through 
December 12, 1996, dated April 2, 1998.  The evidence also 
includes a letter from the Human Service Specialist from AVSC 
dated in June 1998 responding to inquiries of the accounting 
dated in February 1997 submitted by the appellant.  It was 
noted that $940 was sent per month to the divorced wife per 
court order.  A copy of the Court order shows the veteran was 
divorced from his wife and was ordered on March 31, 1998, to 
pay spousal maintenance in the amount of $940 per month 
beginning April 1, 1998.

The Representative contends that the veteran feels he has 
more than sufficient income as he is providing his ex-wife 
(not the appellant's mother) with $940.00 per month.  The 
Representative further contends that the veteran is not using 
the part of his income which he provides to his ex-wife to 
assist his disabled daughter.  It is further contended that 
the veteran has willfully ignored his responsibility as the 
appellant's father.  

The substantive appeal received in September 1998 states that 
the appellant and her sister received $136.00 per month until 
the sister reached her 18th birthday, then the appellant 
received $86.50 per month until her 18th birthday.  VA 
designated the appellant as a "helpless child" and the 
appellant entered a claim for an increase in her 
apportionment.  The Board awarded the appellant $275.00 per 
month.  The appeal also gives a summary of evidence, items 
omitted in the statement of the case, a listing of the 
evidence, pertinent laws, regulations, rating schedule 
provisions, and argument for reversing the decision to deny 
an increase of the current apportionment.  

The veteran's conservator was notified in a letter dated in 
October 1998 that the appellant had appealed the disallowance 
of her claim for an increased apportionment of the veteran's 
benefits on the grounds that the amount she is currently 
receiving is insufficient to meet her needs and that to 
increase the amount of the apportionment would not create an 
undue hardship on the veteran.

In an October 1998 report of contact with the appellant's 
representative, the representative informed that the 
appellant was living with her mother and that the amount of 
expense listed for rent was the amount predicted if the 
appellant moved out.

The appellant submitted in October 1998 justification for the 
revised increased amounts of original living expense figures.  
Food costs were increased due to her special diet for her 
medical condition.  The apartment figure was increased based 
on the choice of an apartment in a development to which the 
appellant wished to move and the reasons for choosing the 
apartment were provided.  

An award letter in December 1998 to the veteran informed him 
that his monthly rate would be $1911 effective December 1, 
1998.  This award included benefits for his spouse and he was 
notified that a separate award was being made to his child 
not in his custody.  

An award letter dated in March 1999 shows that the veteran's 
benefits were reduced from $1884 to $1767 effective May 1, 
1998 based on a copy of a divorce decree showing a divorce on 
April [redacted], 1998.  An award letter of June 1999 adjusted the 
monthly award to $1793 effective December 1, 1998, reflecting 
a cost of living increase.  The RO notified the conservator 
in June 1999 that an overpayment of $1,527.00 had been 
created due to the reduction in compensation benefits and the 
veteran having been paid more than he was entitled to 
receive.

Legal criteria

In a case concerning apportionment of benefits, the 
provisions of 38 U.S.C.A. § 7105A (West 1991) regarding 
simultaneously contested claims apply.  The term 
"[s]imultaneously contested claim refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant."  38 C.F.R. § 20.3 (o) (2000).  Appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  In the case 
of a simultaneously contested claim, to be timely, a NOD from 
the person or persons adversely affected must be filed within 
60 days from the date of mailing of the notification of the 
determination to him or her; otherwise, that determination 
will become final.  The date of mailing of the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether a NOD has 
been timely filed.  38 U.S.C.A. § 7105A(a) (West 1991); 38 
C.F.R. § 20.501(a) (2000).

A substantive appeal must be filed within 30 days from the 
date of mailing of the SOC.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. § 
20.501(b) (2000).

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (2000), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights. Under 38 C.F.R. § 19.101 
(2000), upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case.  
Pursuant to 38 C.F.R. § 19.102, when a Substantive Appeal is 
filed in a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A (West 1991). In addition, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and their representative, if 
any, will be allowed to present opening testimony and 
argument; the appellant will then be allowed an opportunity 
to present testimony and argument in rebuttal.  38 C.F.R. § 
20.713(a) (2000).

All or any part of the pension, compensation, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned if the veteran is not residing with his 
spouse, or if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
or her responsibility for the spouse's or children's support.  
38 C.F.R. § 3.450(a)(1)(ii) (2000); 38 U.S.C.A. § 5307 (West 
1991).

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a)(2000).

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest, except as to those cases covered by 38 
C.F.R. § 3.458(b) or 38 C.F.R. § 3.458(c).  In determining 
the basis for special apportionment, consideration will be 
given such factors as: the amount of VA benefits payable; 
other resources and income of the veteran and those 
dependents in whose behalf apportionment is claimed; and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451 (2000).

Analysis

Initially, the Board finds that the VA's duty to assist in 
the development of the facts of the case has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Relevant available evidence has been 
obtained, and the VA has met its obligations of assistance 
and notification to the interested parties.    

The Board notes that in a letter dated March 13, 2000, the 
appellant's Representative claims that this is not a 
contested claim as AVSC has not contested the appellant's 
claim for an increase in apportionment, but that the evidence 
shows that the conservator, AVSC, was contesting the son's 
claim for apportionment.  The Board notes that this 
distinction was made in the Special Apportionment decision 
that denied the appellant's claim.  As discussed above, the 
Board is aware that AVSC contested the son's award of 
apportionment and filed a notice of disagreement with the 
apportionment granted to the son.  In the present case, 
however, the appellant was denied an increase in 
apportionment and as the veteran did not disagree with the 
denial, a notice of disagreement was not filed by his 
conservator.  However, as explained to the Representative in 
a letter dated March 24, 2000, from the FOIA/Privacy Act 
Officer of the Board, once a notice of disagreement was filed 
by the appellant, the claim became a "simultaneously 
contested claim" as an award of increased benefits paid to 
the appellant would necessarily result in a reduction of 
benefits paid to the veteran.  See 38 C.F.R. § 20.3(o).  In 
short, the claim is a contested claim by regulation, and not 
because of objection, or lack thereof, by the veteran's 
conservator.

The Representative also contends that as the veteran did not 
contest, the claim for apportionment should be granted.  When 
the veteran was initially notified of the appellant's claim 
for apportionment in June 1997, he was informed that if he 
agreed with the proposed apportionment, he could send the 
financial evidence requested and a statement that he agreed 
and a request for immediate adjustment of his payments.  As 
the evidence of record does not include such a statement from 
the veteran, it can not be concluded that he agreed with the 
proposed apportionment.  As explained above, as the decision 
was a denial of the claim and thus favorable to him, the 
veteran did not disagree with the denial.  However, once the 
appellant filed a notice of disagreement, the claim is 
considered a simultaneously contested claim.  

The Board notes that 38 U.S.C.A. § 7105A(b) requires that in 
simultaneously contested claims, the substance of an appeal 
be communicated to the other parties in interest and a period 
of thirty days be allowed for filing a brief or argument in 
answer thereto.  38 U.S.C.A. § 7105A(b).  The relevant 
provisions of 38 C.F.R. § 20.502 provide that notice of an 
appeal by a contesting party is given by sending a copy of 
the substantive appeal to all contesting parties, and 
providing a period of 30 days from the date of the mailing of 
the substantive appeal for filing a brief or argument in 
answer.  38 C.F.R. § 20.502.  The evidence of record does not 
show that the RO provided the veteran with an actual copy of 
the substantive appeal.  However, the substance of the 
appellant's appeal (that the amount she is currently 
receiving is insufficient to meet her needs and that to 
increase the amount of the apportionment would not create an 
undue hardship on the veteran) has been communicated to the 
veteran and he has been provided with an opportunity to 
respond.  The Board thus finds that he was afforded the 
necessary due process.

In the Representative's response to the supplemental 
statement of the case received in February 1999, it is 
contended that the appellant be awarded benefits pursuant to 
designated sections.  38 C.F.R. § 3.452(c)(1) applies to a 
incompetent veteran who does not have a fiduciary and is 
receiving institutional care which is not applicable in this 
case as the veteran has a fiduciary and is not receiving 
institutional care.  38 C.F.R. § 3.403(a) and (b) apply to 
setting the effective date for an award for children which is 
not the issue in this case.  Although the Representative asks 
that the October 1998 supplemental statement of the case be 
dismissed, procedural regulations require the issuance of a 
supplemental statement of the case when additional pertinent 
evidence is received after a statement of the case or the 
most recent supplemental statement of the case has been 
issued, when a material defect in the statement of the case 
or a prior statement of the case is discovered, or when, for 
any other reason, the statement of the case or a prior 
supplemental statement of the case is inadequate.  38 C.F.R. 
§ 19.31 (2000).  

In determining the amount of any such apportionment of 
veteran's benefits, the Board looks at all evidence bearing 
upon the dual questions of need of the claimant and hardship 
to the veteran, which examination necessarily entails 
consideration of all sources of income of the respective 
parties.  

As of June 1997, the veteran's monthly compensation, after 
the present apportionment of $275, amounted to $1,849.  In 
addition, he was receiving monthly Social Security benefits 
of $801 and interest of $.56.  His total monthly income was 
$2,650.56.  Based on the figures provided, his monthly 
expenses were $1178 and in addition, an expense of $1080 to 
his estranged wife for a total amount for monthly expenses of 
$2258.  The net income was $392 (in round figures).   

The Board notes, that subsequently, there were some changes 
to these figures as the veteran was divorced and he no longer 
received an amount for a spouse in his VA monthly benefits.  
In addition, the court-ordered monthly payment to his ex-wife 
was decreased from the amount he was paying during the 
estrangement.  Effective May 1, 1998, his VA benefit was 
$1767 and the court ordered monthly payment was $940.  No 
additional changes were submitted.  Using the more recent 
figures, effective December 1998, the veteran's total monthly 
income is $2594 and his total monthly expenses are 2118 for a 
net income amount of $476.  The court-awarded payment the 
veteran must make to his ex-wife is not our concern.  We have 
no jurisdiction over this payment, and we consider this 
payment only as another expense item in arriving at a 
determination in awarding an apportionment.

The Board is aware that the expense figures provided by the 
conservator did not include expenses for certain essentials 
such as food, clothing, toiletries and medical expenses.  In 
addition, the evidence shows that in June 1999 the veteran 
was notified of an overpayment in the amount of $1,527.00.  
However, the veteran's monthly income did exceed his monthly 
expenses by more than $450.00.  

The appellant has had diabetes mellitus since childhood and 
has suffered from additional severe medical problems.  She 
was found permanently incapable of self-support due to her 
disabilities prior to reaching the age of 18 years.  Her 
income consists of VA benefits of $275.00 and Social Security 
disability benefits in the amount of $396 for total monthly 
income of $671.  Her initial monthly expenses were $841 which 
resulted in a negative balance of $170.  The expense figures 
were revised totaling $1,322 per month which resulted in a 
negative balance of $651.  The corrected figures included a 
higher amount for rent, groceries, electric, gas, cable, 
sundries and added $30 for clothes.  Her expenses seem to 
include an amount for rent based on a proposed move so that 
she can live independently, although the evidence suggests 
that she is living with her mother and step-father.  However, 
even without an amount for rent included in the appellant's 
expenses, her expenses are still greater than her income in 
the amount of $51.00.  The evidence also shows that the 
appellant continues to have extraordinary medical procedures.  

The totality of evidence is persuasive that the apportionment 
should be increased.  The Board notes that the appellant has 
been receiving an apportionment greater than the additional 
dependent's allowance included for her in the veteran's 
monthly rate for more than 20 years. 

Therefore, as the veteran's income exceeds his expenses, the 
Board finds that to reduce that income in order to provide an 
increased apportionment for the appellant would not result in 
undue financial hardship to the veteran.  Furthermore, as the 
appellant is incapable of self-support, her expenses exceed 
her income, and she continues to receive medical treatment, 
the Board finds that the appellant is suffering from hardship 
and the total benefits payable to the disabled veteran permit 
payment of a reasonable amount to the apportionee.  Thus, the 
Board finds that an increased apportionment is appropriate in 
this case.  The equities of this case are such that an 
increased apportionment would not cause undue hardship to the 
veteran.  

Accordingly, the Board finds that the criteria for 
entitlement to an increased apportionment of the veteran's 
compensation benefits are met and the apportionment should be 
increased to $359.  In determining the amount of the 
apportionment, $359(rounded figure) is 20 percent of the VA 
monthly benefit of $1793. 


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits of $359 per month is granted, subject to regulatory 
criteria applicable to the payment of monetary awards. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

